Citation Nr: 1210403	
Decision Date: 03/20/12    Archive Date: 03/30/12

DOCKET NO.  09-04 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant, his father, and his son




ATTORNEY FOR THE BOARD

A. L. Tarr, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1943 to February 1946. 

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2007 rating decision in which the RO denied service connection for bilateral hearing loss and granted service connection and assigned an initial 30 percent rating for posttraumatic stress disorder (PTSD), effective April 28, 2006.  In October 2007, the Veteran filed a notice of disagreement (NOD) with the denial of service connection for bilateral hearing loss and the assigned rating for PTSD.  A statement of the case (SOC) was issued in January 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in February 2009.

In July 2009, a Veterans Law Judge granted the Veteran's motion to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2011).

In June 2010, the Veteran, his father, and his son testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.  

In November 2010, the Board granted the claims for service connection for bilateral hearing loss and for a higher initial rating for PTSD.  The Board also characterized the appeal as encompassing the matter of the Veteran's entitlement to a TDIU due to service-connected PTSD-consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009) and Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001)-and remanded this matter to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After completing the requested development, the AMC denied the claim (as reflected in a February 2012 supplemental SOC (SSOC)) and returned the matter remaining on appeal to the Board for further consideration.

In March 2012, the Veteran's representative submitted additional evidence directly to the Board, along with a waiver of initial RO consideration of the evidence.  See 38 C.F.R. § 20.1304 (2011).  

To more accurately reflect the Veteran's contentions, the Board has recharacterized the appeal as encompassing the matter set forth on the title page.

For the reasons expressed below, the matter on appeal is, again, being remanded to the RO, via the AMC.  VA will notify the Veteran when further action, on his part, is required. 

As a final preliminary matter, the Board notes that, in a February 2012 written brief, the Veteran's representative raised the issues of service connection for esophageal reflux disease and for a low back disability, both claimed as secondary to service-connected PTSD.  These claims for service connection have not yet been addressed by the RO.  As such, these matters are not properly before the Board, and are thus referred to the RO for appropriate action.  


REMAND

Unfortunately the Board finds that further RO action on the claim remaining on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

In November 2010, the Board remanded the claim for a TDIU to give the Veteran an opportunity to file a formal claim for a TDIU and for the RO to adjudicate the claim, in the first instance.  See e.g., Bernard v. Brown, 4 Vet. App. 394, 393 (1995).  

In January 2011, the Veteran submitted a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  The Veteran indicated that he had last worked as a sheet metal worker in 1988.  He noted that his service-connected hearing loss and PTSD prevented him from working.  

In this case, the Veteran has been granted service connection for PTSD (rated as 50 percent disabling) and for bilateral hearing loss (rated as 0 percent disabling from April 28, 2006 to August 7, 2007, and as 20 percent disabling thereafter).  The Veteran's combined disability rating is 50 percent from April 28, 2006 to August 7, 2007, and 60 percent thereafter.  Thus, the Veteran does not meet the minimum percentage requirements for consideration of a TDIU on a schedular basis.  See 38 C.F.R. § 4.16(a).

However, as noted in the prior Remand, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, in the case of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the schedular percentage standards, the case should be submitted to the Director, Compensation and Pension Service, for extra-schedular consideration.  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  See 38 C.F.R. § 4.16(b) . 

The Board notes that the Veteran has not been employed at any point pertinent to the current claim for a TDIU.  He last worked in 1988 as a sheet metal worker.  Thus, the question is whether the Veteran's service-connected disabilities render him unemployable.

In this regard, the Board finds that further development is warranted.  The Veteran was afforded a VA psychiatric evaluation in August 2007-over 4 years ago.  The examiner concluded that the Veteran was employable from a psychiatric standpoint.  However, subsequent medical evidence indicates that the Veteran's PTSD may have worsened to such an extent that the Veteran can no longer work.  A subsequent, December 2007, private treatment record, indicates that the Veteran is not currently employable.  In a February 2012 written brief, the Veteran's representative argued that the evidence suggests that the Veteran's PTSD has increased in severity since his August 2007 VA examination, and, thus, the August 2007 VA examiner's opinion does not accurately reflect whether the Veteran's PTSD currently renders him unemployable.  

Significantly, moreover, it does not appear that the RO has considered the impact of the Veteran's bilateral hearing loss on his employability.  As noted, the Veteran indicated that both his PTSD and his bilateral hearing loss prevent him from maintaining substantially gainful employment.  However, there is no medical opinion of record addressing the impact of the Veteran's hearing loss on his employability, nor is there a medical opinion addressing the impact of the Veteran's service connected disabilities, considered together, on his employability.

While there is some medical evidence addressing the Veteran's employability, the record does not include a current medical opinion-clearly based on full consideration of the Veteran's documented history and supported by fully-stated rationale-as to whether the Veteran's service-connected disabilities-either individually or in concert and without regard to his age and/or nonservice-connected disabilities -render(s) him unable to obtain or retain substantially gainful employment.  On this record, such an opinion is needed to resolve the matter of the Veteran's entitlement to a TDIU.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994) (holding that where an appellant presents evidence of unemployability, VA has a duty to supplement the record by obtaining an examination which includes an opinion as to what effect the appellant's service-connected disability has on his ability to work).

Hence, the RO should arrange for the Veteran to undergo VA examination, by an appropriate physician, at a VA medical facility.  The Veteran is hereby advised that failure to report for the scheduled VA examination, without good cause, shall result in denial of the claim for a TDIU (which, in this case, is considered a claim for increase).  See 38 C.F.R. § 3.655(b) (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file copies of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo examination, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should obtain and associate with the claims file all outstanding, pertinent medical records.  

The record reflects that the Veteran has been receiving treatment from the VA Medical Center (VAMC) in Pittsburgh, Pennsylvania.  The claims file contains VA medical records from the Pittsburgh VAMC dated through October 20, 2011; however, more recent records from this facility may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the Pittsburgh VAMC any outstanding, pertinent records of evaluation and/or treatment of the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim remaining on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization following the procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the RO should also undertake any other development or notification action deemed warranted by the VCAA (to include referral of the claim to VA's Director of Compensation and Pension, if appropriate) prior to adjudicating the claim for a TDIU.  

In adjudicating the claim, the RO should specifically consider whether the criteria for invoking the procedures for assignment of a TDIU, on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b) are met.  The RO's adjudication of the claim should also include consideration of all evidence added to the record since the RO's last adjudication of the claim-to include, for the sake of efficiency, evidence submitted directly to the Board in March 2012 (notwithstanding the waiver of initial RO consideration of the evidence).

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should obtain from the Pittsburgh VAMC any outstanding, pertinent records of evaluation and/or treatment of the Veteran, to specifically include any records since October 20, 2011.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.  

2.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim for a TDIU that is not currently of record.  

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo a VA examination, by an appropriate physician, at a VA medical facility.  The entire claims file, to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and a report of the examination should include discussion of the Veteran's documented medical history and assertions.  

All clinical findings should be reported in detail.  In particular, the examiner should describe the functional effects of each service-connected disability on the Veteran's ability to perform the mental and physical acts required for substantially-gainful employment.  

Then, the physician should render an opinion, based upon review of the record and consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that-without regard to the Veteran's age or impairment from any nonservice-connected disability(ies)-the Veteran's service-connected PTSD and hearing loss, either individually or in concert, render(s) him unable to obtain or retain substantially gainful employment.  

In rendering the requested opinion, the examiner should consider and discuss the pertinent medical and other evidence of record, to include all lay assertions.  

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

5.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted (to include referral of the claim to VA's Director of Compensation and Pension, if appropriate), the RO should readjudicate the claim for a TDIU.  

If the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating the claim for a TDIU, the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.  

Otherwise, the RO should adjudicate the claim in light of pertinent evidence (to particularly include all that added to the record since the RO's last adjudication of the claim) and legal authority (to include consideration of the provisions of 38 C.F.R. § 4.16(b)). 

8.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).





This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  The RO is reminded that this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).


